UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

RITA E. WOJTKOWSKI, 18-CV-0511-MJR
DECISION AND ORDER
Plaintiff, SALES OISTRIAR
-y- 2 ON

~e

COMMISSIONER OF SOCIAL SECURITY, '

Defendant.

 

As set forth in the Standing Order of the Court regarding Social Security Cases
subject to the May 21, 2018, Memorandum of Understanding, the parties have consented
to the assignment of this case to the undersigned to conduct all proceedings, including
the entry of final judgment, as set forth in 42 U.S.C. § 405(g). (Dkt. No. 18)

Plaintiff Rita E. Wojtkowski (“plaintiff”) brings this action pursuant to 42 U.S.C.
§§405(g) and 1383(c)(3) seeking judicial review of the final decision of the Commissioner
of Social Security (“Commissioner’” or “defendant”) denying her application for Disability
Insurance Benefits (“DIB”) under the Social Security Act (the “Act”). Both parties have
moved for judgment on the pleadings pursuant to Rule 12(c) of the Federal Rules of Civil
Procedure.

BACKGROUND

Plaintiff applied for DIB on July 21, 2014, alleging disability beginning February 3,

2014, due to mitochondrial myopathy, neurological disease, adrenal failure/insufficiency,

pituitary lesion, MTHFR gene mutation, Raynaud syndrome, osteoarthritis, asthma, cold

 

‘ The Clerk of Court is directed to amend the caption accordingly.
urticaria, and depression/anxiety. (See Tr. 11, 393-97, 422) Plaintiffs claim was denied
at the initial level, and she requested a hearing before an Administrative Law Judge
(“ALJ”). (Tr. 340, 367-68) A video hearing was held before ALJ John Noel, during which
plaintiff and a vocational expert testified. (Tr. 304-339) On March 29, 2017, ALJ Noel
found plaintiff not disabled, and on March 5, 2018, the Appeals Council denied plaintiff's
request for review. (Tr. 1-4, 11-24) The ALJ’s determination therefore became the final
decision of the Commissioner, and this timely action followed. (Dki. No. 1)

Plaintiff now moves for judgment on the pleadings on the following grounds: (1)
the ALJ erred in rejecting the treating physician’s opinion in favor of a stale consulting
opinion; (2) the ALJ did not properly apply the treating physician rule; and (3) the mental
RFC finding was flawed because it too, relied upon a stale opinion. (Dkt: No. 9-1 [PI.
Mem.] at 1, 13-19) The Commissioner cross-moves for the same relief, arguing that the
ALJ properly considered the medical opinion in assessing plaintiffs RFC, which was
supported by substantial evidence. (Dkt. No. 16-1 [Def. Mem.] at 1, 15-25) For the
following reasons, plaintiffs motion (Dkt. No. 9) is denied and defendant's motion (Dkt.
No. 12) is granted.

DISCUSSION

L. scope of Judicial Review

The Court's review of the Commissioner’s decision is deferential. Under the Act,
the Commissioner's factual determinations “shall be conclusive” so long as they are
“supported by substantial evidence,” 42 U.S.C. §405(g), that is, supported by “such

relevant evidence as a reasonable mind might accept as adequate to support [the]

 

? References to “Tr.” are to the administrative record in this case: (Dkt. No. 6)

2
conclusion,” Richardson v, Perales, 402 U.S. 389, 401 (1971) (internal quotation marks
and citation omitted). “The substantial evidence test applies not only to findings on basic
evidentiary facts, but also to inferences and conclusions drawn from the facts.” Smith v.
Colvin, 17 F. Supp. 3d 260, 264 (W.D.N.Y. 2014). “Where the Commissioner's decision
rests on adequate findings supported by evidence having rational probative force,” the
Court may “not substitute [its] judgment for that of the Commissioner.” Veino v. Barmhart,
312 F.3d 578, 586 (2d Cir. 2002). Thus, the Court’s task is to ask “whether the record,
read as a whole, yields such evidence as would allow a reasonable mind to accept the
conclusions reached’ by the Commissioner.” Silvers v. Colvin, 67 F. Supp. 3d 570, 574
(W.D.N.Y. 2014) (quoting Sample v. Schweiker, 694 F.2d 639, 642 (9th Cir. 1982)).

Two related rules follow from the Act's standard of review. The first is that “{ijt is
the function of the [Commissioner], not [the Court], to resolve evidentiary conflicts and to
appraise the credibility of witnesses, including the claimant.” Carroll v. Sec’y of Health &
Human Servs., 705 F.2d 638, 642 (2d Cir. 1983). The second rule is that “[glenuine
conflicts in the medical evidence are for the Commissioner to resolve.” Veino, 312 F.3d
at 588. While the applicable standard of review is deferential, this does not mean that the
Commissioner's decision is presumptively correct. The Commissioner's decision is, as
described above, subject to remand or reversal if the factual conclusions on which it is.
based are not supported by substantial evidence. Further, the Commissioner's. factual
conclusions must be applied to the correct legal standard. Kohler v. Astrue, 546 F.3d

260, 265 (2d Cir. 2008). Failure to apply the correct legal standard is reversible error. fa.
Il. Standards for Determining “Disability” Under the Act

A “disability” is an “inability to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous period of
not less than 12 months.” 42 U.S.C, §423(d)(1)(A). The Commissioner may find the
claimant disabled “only if his physical or mental impairment or impairments are of such
severity that he is not only unable to do his previous work but cannot, considering his age,
education, and work experience, engage in any other kind of substantial gainful work
which exists in the national economy, regardless of whether such work exists in the
immediate area in which he lives, or whether a specific. job vacancy exists for him, or
whether he would be hired if he applied for work.” /d. §423(d)(2)(A). The Commissioner
must make these determinations based on “objective medical facts, diagnoses or medical
Opinions based on these facts, subjective evidence of pain or disability, and . . . [the
claimant's] educational background, age, and work experience.” Dumas v. Schweiker,
712 F.2d 1545, 1550 (2d Cir. 1983) (first alteration in original) (quoting Miles v. Harris,
645 F.2d 122, 124 (2d Cir. 1981)).

To guide the assessment of whether a claimant is disabled, the Commissioner has
promulgated a “five-step sequential evaluation process.” 20 C.F.R. §404.1520(a)(4).
First, the Commissioner determines whether the claimant is “working” and whether that
work “is substantial gainful activity.” Id. §404.1520(b). If the claimant is engaged in
substantial gainful activity, the claimant is “not disabled regardless of [his or her] medical
condition or... age, education, and work experience.” /d. Second, if the claimant is not

engaged in substantial gainful activity, the Commissioner asks whether the claimant has
a “severe impairment.” /d. §404.1520(c). To make this determination, the Commissioner
asks whether the claimant has “any impairment or combination of impairments which
significantly limits [the claimant's] physical or mental ability to do basic work activities.”
id. As with the first step, ifthe claimant does not have a severe impairment, he or she is
not disabled regardless of any other factors or considerations. /d. Third, if the claimant
does have a severe impairment, the Commissioner asks two additional questions: first,
whether that severe impairment meets the Act's duration requirement, and second,
whether the severe impairment is either listed in Appendix 1 of the Commissioner's
regulations or is “equal to” an impairment listed in Appendix 1. /d. §404.1520(d). If the
claimant satisfies both requirements of step three, the Commissioner will find that he or
she is disabled without regard to his or her age, education, and work experience. /d.

If the claimant does not have the severe impairment required by step three, the
Commissioner's analysis proceeds to steps four and five. Before doing so, the
Commissioner must “assess and make a finding about [the claimant's] residual functional
capacity ["RFC"] based on all the relevant medical and other evidence” in the record. /d.
§404.1520(e). RFC “is the most [the claimant] can still do despite [his or her] limitations.”
ld. §404.1545(a)(1). The Commissioner's assessment of the claimant's RFC. is then
applied at steps four and five. At step four, the Commissioner “compare[s] [the] residual
functional capacity assessment . . . with the physical and mental demands of [the
claimant's] past relevant work.” /d. §404.1520(f). If, based on that comparison, the
claimant is able to perform his or her past relevant work, the Commissioner will find that
the claimant is not disabled within the meaning of the Act. /d. Finally, if the claimant

cannot perform his or her past relevant work or does not have any past relevant work,
then at the fifth step the Commissioner considers whether, based on the claimant's RFC,
age, education, and work experience, the claimant “can make an adjustment to other
work.” /d. §404.1520(g)(1). If the claimant can adjust to other work; he or she is not
disabled. /d. If, however, the claimant cannot adjust to other work, he or she is disabled
within the meaning of the Act. /d.

The burden through steps one through four described above rests on the claimant.
If the claimant carries their burden through the first four steps, “the burden then shifts to
the [Commissioner] to show there is other gainful work in the national economy which the
claimant could perform.” Carroll, 705 F.2d at 642,

il. The ALJ’s Decision

In applying the five-step sequential evaluation process, the ALJ found at step one
that plaintiff did not engage in substantial gainful activity since February 3, 2014. (Tr. 13)
At step two, the ALJ found that plaintiff had severe impairments consisting of
antiphospholipid antibody syndrome with mitochondrial dysfunction; degenerative joint
disease of the bilateral knees; asthma; COPD; and anxiety disorder. (Tr. 15) At step
three, the ALJ determined that plaintiff did not have an impairment or combination of
impairments that meets or medically equals the severity of one of the listed impairments.
(Tr. 14) Before proceeding to step four, the ALJ determined that plaintiff had the residual

functional capacity:

[T]o perform sedentary work as defined in 20 CFR 404.1567(b) except she
can. have no exposure to extreme cold; no exposure to extreme heat; only
occasional exposure to wetness and humidity; and only occasional
exposure to odors, dusts, fumes, and other pulmonary irritants; can perform
simple routine tasks; use judgment limited to simple, work related decisions;
and deal with routine changes in the work environment.

(Tr. 17)
At step four, the ALJ found that plaintiff could not perform her past relevant work.
as a benefits clerk, but could perform other work existing in significant numbers in the
national economy such as cashier, fast food worker, and office helper. (Tr. 22-23)
Accordingly, the ALJ found plaintiff not disabled. (Tr. 23-24)

IV. Plaintiffs Challenges

Plaintiff argues that the ALJ improperly evaluated the opinion evidence because:
the opinions he relied upon were stale, and therefore could not constitute substantial
evidence to support the RFC, and because he improperly applied the treating physician
rule. (Dkt. No. 9-1 at 13-19)

A. Stale Opinion Evidence

It is well-settled that an “ALJ should not rely on ‘stale’ opinions—that is, opinions
rendered before some significant development in the claimant's medical history.”
Robinson v. Berryhill, No. 17-CV-0362, 2018 WL 4442267, at *4 (W.D.N.Y. Sept. 17,
2018) (citing Jones v. Colvin, No. 14-CV-6316, 2015 WL 4628972, at *4 (W.D.N.Y. Aug.
3, 2015)). Medical source opinions that are “conclusory, stale, and based on an
incomplete medical record” may not be substantial evidence to support an ALJ’s RFC
finding. Griffith v. Astrue, No. 08-CV-6004, 2009 WL 909630, at *9 n.9 (W.D.N.Y. July
27, 2009). “The mere passage of time does not render an opinion stale. Instead, a
medical opinion may be stale if subsequent treatment notes indicate a claimant's
condition has deteriorated.” Whitehurst v. Berryhill, No. 16-CV-1005, 2018 WL 3868721,
*4 (W.D.NLY. Aug. 14, 2018).

In evaluating the opinion evidence, the ALJ discussed the opinion of Dr. Donna

Miller, D.O., who performed a consultative physical examination of plaintiff on September

7
25, 2014. (Tr. 742-48) Plaintiffs physical examination findings were generally
unremarkable except for some reduced range of motion. (Tr. 744) A pulmonary function
test revealed “severe obstruction with significant improvement post. médfication] to
moderate.” (Tr. 745) Dr. Miller assessed no exertional limitations, but opined that plaintiff
should avoid environmental irritants, such as dust, tobacco, and extreme. cold weather.
(Tr. 745)

The ALJ afforded Dr. Miller's opinion great weight because her opinion was
consistent with her own examination findings, plaintiff's other normal examination
findings, and the record as a whole, which he discussed in detail. (Tr. 18-20) He further
noted that Dr. Miller was an acceptable medical source familiar with the agency's disability
protocols and had been able to evaluate plaintiff personally. (Tr. 20) Finally, he cited
treatment records from July, 2015, and January, 2016, that demonstrated that plaintiff's
condition improved with medication and that she reported doing well. (Tr. 20, 766, 768)

Indeed, the medical evidence from the relevant period does not show that plaintiffs
condition worsened since the date of Dr. Miller's opinion. For example, in July of 2015,
plaintiff reported to her immunologist, Dr. Julian Ambrus, that her overall energy was
significantly better, her sinuses were under very good control, and she “fel[t] the best she
ha[d] in over 4 years, she did not want to change anything... .” (Tr. 766) Dr. Ambrus’
notes from October, 2016, state that plaintiff was “doing very well” with her overall energy,
had no recent problems with cold-induced urticaria, and except for her allergies, plaintiff
felt as though she was doing “pretty well.” (Tr. 952) Additional records from 2015 and
2016 show that her asthma had improved with. treatment, and she had no further issues

with joint pain. (Tr. 763, 768) On January 12, 2017, plaintiff presented at Cleveland Hill
Medical Group with sinus complaints. (Tr. 959) Her physical examination was
unremarkable. Plaintiff was assessed with an acute upper respiratory infection, and was
advised to quit smoking. (Tr. 959-60) During that visit she reported that she was working
for herself “doing hairdressing at home” and selling supplements. (Tr. 961)

The examination findings from her treating sources and plaintiff's own reports of
her condition improving is consistent with the limitations assessed by Dr. Miller. The
Court therefore rejects plaintiff's contention that Dr. Miller's opinion was stale. See, e.g.,
Wilson v. Berryhill, No. 16-CV-0664, 2018 WL 4211322, at *7 (W.D.N.Y. Sept. 4, 2018)
(plaintiffs staleness argument was without merit where later examinations showed
improvement); Habschied v. Berryhill, No. 17-CV-6217, 2019 WL 1366040, at *9
(W.D.N.Y. Mar, 26, 2019) (opinions were not stale where subsequent records showed
improvement).

The same is true for plaintiff's challenge to the ALJ’s treatment of the opinion of
Susan Santarpia, Ph.D., who performed a mental consultative examination of plaintiff in
September of 2014. (Tr. 737-740) Plaintiff's mental status examination was
unremarkable, she was able to perform daily activities, could manage funds, and took no
psychotropic medication. (Tr. 738-39) Dr. Santarpia opined that plaintiff would have a
mild to moderate impairment in performing complex tasks, but could understand and
remember simple directions and instructions, perform simple tasks, relate with others,
and maintain attention, concentration, and a schedule. (Tr. 739) Plaintiff's difficulties
were stress-related. (Tr. 739-40)

The ALJ afforded Dr. Santarpia’s opinion great weight because her opinion was

consistent with her own exam findings, the mental status exam findings of plaintiff's other
sources, and her daily activities. (Tr. 21) The ALJ also noted that Dr. Santarpia, like Dr.
Miller, was an acceptable medical source familiar with the agency's disability protocols
who had conducted her own personal examination of plaintiff. (Tr. 21) The ALJ,
therefore, afforded her opinion great weight and found that Plaintiff could perform the
range of unskilled work stated above. (Tr. 17, 21)

Again, plaintiff relies exclusively on the age of the opinion (two years prior to the
ALJ's decision) in support of her argument. (Dkt. No. 9-1 at 18) While it is true that
plaintiff continued to treat for her anxiety with Dr. Ann Rouselle through November of
2016, the medical records from 2015 onward consistently demonstrated normal
examination findings, save for some anxious mood and agitation, and Global Assessment
of Functioning (“GAF”) scores of 65-67 indicating mild symptoms.* (Tr. 21, 987-1005)
Although plaintiff continued to exhibit symptoms of anxiety, there is no evidence that her
condition worsened following Dr. Santarpia’s evaluation. (Tr. 21, 963-1029)

In addition, plaintiff maintained a robust level of daily activities, as noted by the
ALJ, including driving, shopping, and managing her finances. Shortly after the
administrative hearing in January of 2017, plaintiff reported working from home
hairdressing and selling supplements. (Tr. 21, 321, 439, 737, 739, 743, 961) This
evidence does not indicate a deterioration of plaintiff's mental condition so as to render
Dr. Santarpia’s opinion stale. The Court rejects plaintiff's request for remand on this

basis, and next addresses her argument that the ALJ misapplied the treating physician

 

* "GAF is a scale that indicates the clinician's overall opinion of an individual's psychological, social, and
occupational functioning .... The GAF scale ranges from @ to 100; GAF scores from 61—70 indicate some
mild-symptoms or some difficulty in social, occupational, or school situations, but general functioning and
the existence of some meaningful personal relationships.” Petrie v. Astrue, 412 Fed. Appx. 401, 406 (2d
Cir. 2041} (citing American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders
376-77 (4th ed., text revision, 2000}),

10
rule with respect to the opinion of neurologist Robert Wilson, D.O. (Dkt. No. 9-1 at 15-
19)
B, Treating Physician Rule

Under the pertinent regulations in place at the time of plaintiffs application, the
treating physician rule “generally requires deference to the medical opinions of a
[plaintiff's] treating physician[.]’. Hallorn v. Barnhart, 362 F.3d 28, 32 (2d Cir. 2004); 20
C.F.R. §404.1527({c}(2) (The opinion of a treating physician is to be given controlling
weight if it is “well-supported by medically acceptable clinical and laboratory diagnostic
techniques and is not inconsistent with the other substantial evidence in [the] record[.]’).
To that end, the Commissioner is required to “always give good reasons” for the weight
given to a treating source opinion. Halloran, 362 F.3d at 32 (quoting 20 C.F.R.
§404.1527(c)(2)). The reasons must be specific and supported by evidence in the record.
Marth v. Colvin, No. 15-cv-0643, 2016 WL 3514126, *6 (W.D.N.Y. June 28, 2016).

When controlling weight is not given to the opinion of a treating physician, the ALJ
must consider the following factors to determine how much weight to give the opinion of
a treating source: (1) the length of the treatment relationship and the frequency of
examination; (2) the nature and extent of the treatment relationship; (3) what evidence
supports the treating physician’s report; (4) how consistent the treating physician's
opinion is with the record as a whole; (5) the area of specialization of the physician in
contrast to the condition being treated; and (6) any other factors which may be significant
in a claimant's particular case. 20 C.F.R. §§ 404.1527(c), 416.927(c).

By letter dated May 31, 2016, Dr. Wilson opined that plaintiff “has mitochondrial

disease and is permanent disability [sic] full time or part time in physical and sedentary

11
capacity indefinitely. This condition does not remit and is actually progressive. Returning
to work is not a realist[ic] option ....” (Tr. 41)

The ALJ afforded Dr. Wilson's opinion very little weight. (Tr. 20) He noted that,
although Dr. Wilson was a treating acceptable medical source, his opinion was
inconsistent with the record, including medical evidence showing generally normal
physical examination findings, well-controlled respiratory and cold urticarial symptoms,
and plaintiff's own testimony regarding her daily activities and ability to lift up to 20
pounds. (Tr. 20-21) The ALJ also noted that Dr. Wilson’s opinion was nota functional
assessment of Plaintiff's abilities, but an assessment of disability which is a determination
reserved to the Commissioner. (/d.)

Here, the ALJ correctly observed that Dr. Wilson’s opinion spoke to the ultimate
issue of disability and was entitled to no special weight. See Mix v. Astrue, No. 09-CV-
0016, 2010 WL 2545775, at *7, (W.D.N.Y. June 18, 2010) (quoting Snell v. Apfel, 177
F.3d 128, 133 (2d Cir. 1999)); see a/so 20 C.F.R. § 404.1527(d) (2016) (a statement that
a claimant is “disabled” or “unable to work” is not afforded any significance by the
Commissioner). He also noted that the opinion lacked specificity in plaintiff's ability to
perform work-related functions. See Valdez v. Colvin, 232 F. Supp. 3d 543, 553-54
(S.D.N.Y. Feb. 3, 2017) (no violation of the treating physician rule where the ALJ rejected
a treating physician's letter to plaintiff's employer that she was “unable to work” because
it was conclusory and did not set-forth any specific restrictions); Ingraham v. Colvin, 13-
cv-959, 2014 WL 3036243 at *2-*5 (N.D.NLY. July 3, 2014) (no error in assigning “little
weight’ to plaintiff's primary care doctor's “work excuses” letters “because they were not

functional assessments” and opining that plaintiff was unable to work was “reserved to

12
the Commissioner’); see generally 20 C.F.R. § 404.1527(c)(3) (2016) (‘[t]he better an
explanation a source provides for an opinion, the more weight we will give to that
opinion’).

The ALJ further discounted Dr. Wilson’s opinion because it was inconsistent with
the record, which showed generally unremarkable clinical findings and that plaintiff's
respiratory symptoms and cold urticaria were well-controlled. See Matta v. Astrue, 508
Fed. Appx. 53, 57 (2d Cir. 2013) (acknowledging that the ALJ can discount the opinion of
a treating physician when it is inconsistent with other parts of the record); 20 C.F.R. §
404.1527(c)(2) (2016) (only if a treating physician’s opinion is well supported by the
objective medical evidence and “not inconsistent with the other substantial evidence in
the case record,” can it be afforded controlling weight).

Finally, the ALJ observed that, “[iInconsistent with Dr. Wilson's opinion, claimant
testified that she was sometimes able to lift 20 pounds, could vacuum, dust, and perform
some yard work.” (Tr. 21) Therefore, the ALJ also properly discounted Dr. Wilson’s
opinion as inconsistent with Plaintiff daily activities. See Williams v. Colvin, No, 14-CV-
9475, 2017 WL 3404759, at *6 (W.D.N.Y. Aug. 9, 2017) (“an ALJ. may consider Plaintiff's
daily activities, symptoms, and objective medical evidence together to determine whether
a treating physician is credible.”).

In sum, the ALJ’s reasoning and adherence to the regulation are clear from the
face of decision, and the ALJ properly considered Dr. Wilson’s opinion.

For all of the foregoing reasons, the ALJ’s decision was supported by substantial

evidence and free of legal error.

13
CONCLUSION
Accordingly, plaintiff's motion for judgment on the pleadings (Dkt. No. 9) is denied
and the Commissioner's motion for judgment on the pleadings (Dkt. No. 16) is granted.

The Clerk of Court shall take all steps necessary to close this case.
SO ORDERED.

Dated: August2° , 2019
Buffalo, New York

aysat (0

MICHAEL J. ROEMER
United States Magistrate Judge

14
